DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4 and 6-8 are objected to because of the following informalities:  there should be a comma before the “wherein” in line 1 of each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gette et al. (US 2011/0316236).
With regard to claim 1, Gette discloses a metal to metal seal (as seen in Figs. 2, 7, 11, etc.) comprising; a first tubular (10) having a circumferential first shoulder (28, the surface with 72, etc.), a second tubular (14) having a circumferential second shoulder (24, 70, etc.), wherein the circumferential second shoulder is adjacent to and in opposition to the first tubular circumferential first shoulder (as seen in Figs. 2, 7, 11, etc.), and the first tubular circumferential first shoulder having a first circumferential protrusion and a radially offset second circumferential protrusion (as seen in Figs. 2, 7, 11, etc. the wickers (e.g. each 26 in Fig. 2, two of the wickers of 72 in Fig. 7) are each radially spaced protrusions).

With regard to claim 2, Gette discloses that the first circumferential protrusion and the second circumferential protrusions are vees (i.e. as seen in Figs. 2, 7, 11, etc. they are V-shaped in cross-section).

claim 3, Gette discloses that the first circumferential protrusion and the second circumferential protrusions are rounded (i.e. as seen in Figs. 2, 7, 11, etc. they are annular and thus considered rounded).

With regard to claim 4, Gette discloses that at least the first circumferential protrusion or the second circumferential protrusion is a material having a higher yield strength than the circumferential second shoulder (as disclosed in paragraph [0022], [0029], etc. as the protrusions are described as able to bite into the other shoulder they must therefore have higher relative yield strength).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gette et al. (US 2011/0316236) in view of Quebe (US 4,202,410).
With regard to claim 5, Gette discloses a metal to metal seal (as seen in Figs. 2, 7, 11, etc.) comprising; a first tubular (10) having a circumferential first shoulder (28, the surface with 72, etc.), a second tubular (14) having a circumferential second shoulder (24, 70, etc.), wherein the circumferential second shoulder is adjacent to and in opposition to the first tubular circumferential first shoulder (as seen in Figs. 2, 7, 11, etc.), and the first tubular circumferential first shoulder having a first circumferential protrusion and a radially offset second circumferential protrusion (as seen in Figs. 2, 7, 11, etc. the wickers (e.g. each 26 in Fig. 2, two of the wickers of 72 in Fig. 7) are each radially spaced protrusions).
Gette fails to disclose that the first tubular further providing a fluid pathway from an exterior of the first tubular to a circumferentially open area bounded by the first tubular circumferential first shoulder, the second tubular circumferential second shoulder, the first tubular circumferential first protrusion, and the second tubular circumferential second protrusion.
Quebe discloses a similar metal to metal seal (as seen in Fig. 2) sealing a joint (102) between shoulders of two tubulars (between at least 24 and 32), wherein the first tubular further providing a fluid pathway (124) from an exterior of the first tubular (as seen in Fig. 2) to a circumferentially open area (104) bounded by the first tubular circumferential first shoulder, the second tubular circumferential second shoulder, a first seal, and a second seal (as seen in Fig. 2).


With regard to claim 6, the combination (Gette) discloses that the first circumferential protrusion and the second circumferential protrusions are vees (i.e. as seen in Figs. 2, 7, 11, etc. they are V-shaped in cross-section).

With regard to claim 7, the combination (Gette) discloses that the first circumferential protrusion and the second circumferential protrusions are rounded (i.e. as seen in Figs. 2, 7, 11, etc. they are annular and thus considered rounded).

With regard to claim 8, the combination (Gette) discloses that at least the first circumferential protrusion or the second circumferential protrusion is a material having a higher yield strength than the circumferential second shoulder (as disclosed in paragraph [0022], [0029], etc. as the protrusions are described as able to bite into the other shoulder they must therefore have higher relative yield strength).

Examiner’s Comments/Recommendations
In the interest of advancing prosecution Examiner recommends incorporating claim 4 into claim 1 and claim 8 into claim 5, while also claiming in each independent claim that the shoulders are conical/frustroconical (or angled/inclined in cross-section), that when the shoulders are brought together the material of the protrusions will penetrate the material of the second shoulder thus forming the metal to metal seal (i.e. due to the higher yield strength of the protrusions), and that the first and second tubulars as first and second “tubing hangers”. If all of such were incorporated as suggested, Examiner believes the claims may then overcome the prior art rejections, though any determination of patentability would of course depend on the exact wording of any amendments and any necessary updated search and/or consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and includes additional examples of other related prior art having metal to metal seals with protrusions and/or metal to metal seals with fluid pathways for testing such seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675